Citation Nr: 9916380	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for bilateral knee 
degenerative joint disease to include as due to Agent Orange 
exposure.

2.	Entitlement to service connection for a generalized joint 
disorder with swelling to include as due to Agent Orange 
exposure.

3.	Entitlement to service connection for a skin rash to 
include as due to Agent Orange exposure.

4.	Entitlement to service connection for chronic diarrhea to 
include as due to Agent Orange exposure.

5.	Entitlement to service connection for visual problems to 
include as due to Agent Orange exposure.

6.	Entitlement to service connection for a sleep disorder to 
include as due to Agent Orange exposure.

7.	Entitlement to service connection for memory loss to 
include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.    

This appeal arose from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The veteran has not presented claims of entitlement to 
service connection for 
bilateral knee degenerative joint disease, a generalized 
joint disorder with swelling, a skin rash, chronic diarrhea, 
visual problems, a sleep disorder, and memory loss, all to 
include as due to Agent Orange exposure, that are plausible 
or capable of substantiation. 



CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
knee degenerative joint disease, a generalized joint disorder 
with swelling, a skin rash, chronic diarrhea, visual 
problems, a sleep disorder, and memory loss, all to include 
as due to Agent Orange exposure, are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records, including his April 
1969 separation examination, are negative for any findings, 
treatment or diagnosis of bilateral knee degenerative joint 
disease, vision problems or memory loss.  These records do 
show that the veteran was reported to have complained about a 
rash on the back of his neck in September and October 1967 
for which he was diagnosed with poison ivy and rash - neuro 
dermatitis, respectively.  Further, in March 1968, the 
veteran complained of diarrhea over the previous two weeks.  
He was also noted to experience stomach cramps.  The 
diagnosis was diarrhea.

In another May 1968 treatment record, hookworm eggs were 
reported to have been found in the veteran's stool.  These 
were noted to be asymptomatic.  In May 1968 he was diagnosed 
with hookworm infestation for which he was treated and cured.  
In his April 1969 Report of Medical History, the veteran 
reported problems with swollen or painful joints; stomach, 
liver or intestinal problems; piles or rectal problems, 
recent gain or loss of weight; and frequent trouble sleeping.

On VA examination in September 1969, the veteran complained 
of stomach trouble. 
He reported that he had a bout of diarrhea while in Vietnam 
which lasted approximately two months.  He was reported to 
have been treated in the dispensary, and upon leaving 
Vietnam, was found to be free of diarrhea.  The veteran 
indicated that he vomited a little in the morning if he had 
much cramping, burning and sour eructation of acid into his 
mouth.  He reported that he had this trouble for several 
months.  The veteran's eyes and teeth were reported to be 
normal.  Examination of the digestive area was normal.  The 
diagnosis was history of stomach cramps.  A laboratory study 
showed evidence of Endolimax nana cysts.  An upper 
gastrointestinal x-ray study revealed a normal esophagus and 
stomach, a slightly gastric duodenal bulb, and satisfactory 
gastric emptying. 

VA examination of April 1992 indicated that the veteran 
complained of having some trouble with his nerves and a lot 
of bad dreams since leaving the service.  As a result, he 
indicated that he lost a lot of sleep.

VA outpatient treatment records, dated from September 1992 to 
June 1997, show that the veteran was treated for bilateral 
knee degenerative joint disease, joint pain, diarrhea, a 
colonic polyp, mild diverticulitis, gluteal discomfort, 
myopia with bilateral byopia, sleeplessness, welts, rash and 
complaints of Agent Orange exposure.  Agent Orange exposure, 
however, was not related to any of the veteran's disorders.

On VA examination in April 1994, the veteran's skin, eyes, 
and digestion were reported to be normal.  On examination of 
his musculoskeletal system, the veteran reported fracturing 
his left ankle during basic training.  He stated that he fell 
all the time on his left ankle.  He indicated that when he 
fell on his left ankle, he would injure his right knee, 
resulting in his right knee tightening up.  The veteran 
stated that every time he fell on his left ankle he would hit 
his right knee again and, as a result, would have problems 
with right knee bending.  Physical examination revealed no 
impairment of either knee either physically or 
neurologically.  The diagnosis was right knee patellofemoral 
syndrome.   

The veteran was afforded an Agent Orange examination in 
August 1994, during which he reported that he was a member of 
an infantry unit in Vietnam where he was exposed to Agent 
Orange in defoliated areas and on his food.  He complained of 
arthritis, diarrhea, and welts.  He was reported to have a 3 
to 4 year history of knee arthritis and a 10 to 15 year 
history of diarrhea.  He stated that his welts occurred the 
first thing in the morning and than would resolve.  A 
colonoscopy, undertaken in May 1994, was reported to be 
normal.  No lesions were reported to have been present on the 
skin.  The assessment was bilateral knee degenerative joint 
disease and chronic diarrhea of undetermined etiology. 

Analysis

The veteran is seeking service connection for bilateral knee 
degenerative joint disease, a generalized joint disorder with 
swelling, a skin rash, chronic diarrhea, visual problems, a 
sleep disorder, and memory loss, all to include as due to 
Agent Orange exposure.  The legal question to be answered 
initially is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to these claims and there is no duty to 
assist him further in the development of these claims.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the veteran was 
certainly competent to judge the immediate effects of his 
experiences in service, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

38 U.S.C.A. § 1110 provides, in pertinent part, that a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in 
service.  The VA has issued final regulations implementing 
the decision of the Secretary that a positive association 
exists between exposure to herbicides and the subsequent 
development of chloracne, non-Hodgkin's lymphoma, soft tissue 
sarcoma, Hodgkin's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
multiple myeloma and respiratory cancers.  38 C.F.R. 
§§ 3.307, 3.309; 59 Fed. Reg. 5106, 07 (February 3, 1994), 59 
Fed. Reg. 29723, 24 (June 9, 1994), 61 Fed. Reg. 57586, 89 
(November 7, 1996).  The Secretary has also determined that 
there was no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  59 Fed. Reg. 341-46 (January 4, 1994).  

Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1998), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
Id.

With respect to any claim of entitlement to service 
connection based on a theory that the disorder is related to 
exposure to Agent Orange the Board observes that the 
statutory presumption that certain diseases are the result of 
exposure to an herbicide in service is inapplicable with 
respect to bilateral knee degenerative joint disease, a 
generalized joint disorder with swelling, skin rashes and 
welts, chronic diarrhea and diverticulitis, visual problems, 
a sleep disorder, and memory loss.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309(e).  The inclusion of certain 
diseases, as opposed to others, within this list reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1); 
61 Fed.Reg. 41368-41371 (1996).

As none of the disabilities for which the veteran is seeking 
service connection is recognized on a presumptive basis, 
three discrete types of evidence must be present in order for 
any of the veteran's claims for benefits to be well grounded:  
(1) There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  If chronicity is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending 
on the circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

While post-service medical records reveal the veteran was 
treated for bilateral knee degenerative joint disease, a skin 
rash and welts, chronic diarrhea and diverticulitis, visual 
problems, a sleep disorder, and memory loss, no competent 
medical authority has linked any of these disorders with the 
veteran's active duty service, including his exposure to 
Agent Orange; no medical opinion affirmatively linking the 
veteran's bilateral knee degenerative joint disease, a 
generalized joint disorder with swelling, a skin rash, 
chronic diarrhea, visual problems, a sleep disorder, and 
memory loss to Agent Orange exposure is of record.  Although 
the veteran has expressed his opinion that such a 
relationship exists, again, he is not qualified, as a lay 
person, to furnish medical opinions or diagnoses.  Espiritu, 
supra.

Here, the veteran has not submitted any medical opinion or 
other evidence which supports any of these claims.  Rather, 
the only evidence presented by the veteran that tends to show 
a connection between these disorders and service are his own 
statements.  Given the evidence that is of record, these 
claims may not be considered well grounded.  38 U.S.C.A. 
§ 5107.  Since these claims are not well grounded, they must, 
accordingly, be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

It is herein noted that, with regard to the veteran's claim 
for service connection for a generalized joint disorder with 
swelling, the record does not show that the veteran currently 
suffers from this disorder.  As a well-grounded claim 
requires competent evidence that the claimant actually has 
the disorder in question, the Board must conclude that the 
veteran has failed to fulfill his statutory burden.  
Moreover, even assuming that the veteran has a generalized 
joint disorder with swelling, the record shows that no 
competent evidence has been presented linking this disorder 
to either the veteran's military service to include his 
claimed Agent Orange exposure. 



ORDER

Service connection for bilateral knee degenerative joint 
disease, a generalized joint disorder with swelling, a skin 
rash, chronic diarrhea, visual problems, a sleep disorder, 
and memory loss, all to include as due to Agent Orange 
exposure, is denied.  



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

